Exhibit 10.4
 

WELLS FARGO REVOLVING LINE OF CREDIT NOTE

 
 

$2,000,000.00 Houston, Texas  
September 3, 2014

 


                                                                                                                                             
FOR VALUE RECEIVED, the undersigned Spine Pain Management lnc. ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at Private Banking - Houston, 1000 Louisiana St 2nd Floor,
Houston, TX 77002, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Two Million and 00/100 Dollars ($2,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
  
1.    DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
 
1.1   "Daily One Month LlBOR" means, for any day, the rate of interest equal to
LlBOR then in effect for delivery for a one (1) month period.
 
1.2   "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as reported on Reuters Screen LIBOR01 page (or any successor page) at
approximately 11:00 a.m., London time, or, for any day not a London Business
Day, the immediately preceding London Business Day (or if not so reported, then
as determined by Bank from another recognized source or interbank quotation).
 
1.3   "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.
 
2.     INTEREST:
 
2.1   Interest.  The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360- day year, actual days elapsed, unless
such calculation would result in a usurious rate, in which case interest shall
be computed on the basis of a 365/366-day year, as the case may be, actual days
elapsed) at the lesser of (a) a fluctuating rate per annum determined by Bank to
be two percent (2.00000%) above Daily One Month LIBOR in effect from time to
time, or (b) the Maximum Rate. Bank is hereby authorized to note the date and
interest rate applicable to this Note  and any payments made thereon on Bank's
books and records (either manually or  by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.
 
2.2   Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (a) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (b) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are· attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.
 
 
PROMNOTE.TX (03/14)
1428960 / Page 1
graphic [footer.jpg] 
Revolving Line of Credit Note
 
0007204, #7829235617
 

 
 
 

--------------------------------------------------------------------------------

 
 
2.3   Payment of Interest.   Interest accrued on
this  Note  shall  be  payable  on  the  3rd  day  of  each  month, commencing
October 3, 2014.
 
2.4   Default Interest.  From and after the maturity date of this Note, or such
earlier  date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed, unless such calculation would
result in a usurious rate, in which case interest shall be computed on the basis
of a 365/366-day year, as the case may be, actual days elapsed) equal to 4%
above the rate of interest from time to time applicable to this Note, but in no
event at a rate greater than the Maximum Rate.
 
3.     BORROWING AND REPAYMENT:
 
3.1   Borrowing and Repayment.  Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note;
provided  however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on August 31, 2017.
 
3.2   Advances.  Advances  hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) William F. Donovan, any one acting alone, who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (b) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.
 
3.3   Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.
 
4.     LATE CHARGE:
 
If any payment required hereunder or under any contract, instrument and other
document required hereby, or at any time hereafter delivered to Bank in
connection herewith, is not paid within fifteen (15) days following the date it
becomes due, Borrower shall pay a late charge equal to five percent (5%) of the
amount of such unpaid payment.

5.     EVENTS OF DEFAULT:
 
This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of
September 3, 2014, as amended from time to time (the "Credit Agreement"). Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an "Event
of Default" under this Note.
 
6.     MISCELLANEOUS:
 
6.1   Remedies.  Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and accrued and
unpaid interest outstanding hereunder to be immediately due and payable without
presentment, demand, or any notices of any kind, including without limitation
notice of nonperformance, notice of protest, protest, notice of dishonor, notice
of intention to accelerate or notice of acceleration, all of which are expressly
waived by Borrower, and the obligation, if any, of the holder to extend any
further credit hereunder shall immediately cease and terminate. Borrower shall
pay to the holder immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of the holder's in-house
counsel to the extent permissible), expended or incurred by the holder in
connection with the enforcement of the holder's rights and/or the


 
PROMNOTE.TX (03/14)
1428960 / Page 2
 
Revolving Line of Credit Note
 
0007204, #7829235617
 

 
 
 

--------------------------------------------------------------------------------

 
 
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

6.2   Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
 
6.3   Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Texas.
 
6.4   Savings Clause.  It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in this Note, or in any contract, instrument or document evidencing or
securing the payment hereof or otherwise relating hereto (each, a "Related
Document"}, in no event shall this Note or any Related Document require the
payment or permit the payment, taking, reserving, receiving, collection or
charging of any sums constituting interest under applicable laws that exceed the
maximum amount permitted by such laws, as the same may be amended or modified
from time to time (the "Maximum Rate"). If any such excess interest is called
for, contracted for, charged, taken, reserved or received in connection with
this Note or any Related Document, or in any communication by Bank or any other
person to Borrower or any other person, or in the event that all or part of the
principal or interest hereof or thereof shall be prepaid or accelerated, so that
under any of such circumstances or under any other circumstance whatsoever the
amount of interest contracted for, charged, taken, reserved or received on the
amount of principal actually outstanding from time to time under this Note shall
exceed the Maximum Rate, then in such event it is agreed that: (a) the
provisions of this paragraph shall govern and control; (b) neither Borrower nor
any other person or entity now or hereafter liable for the payment of this Note
or any Related Document shall be obligated to pay the amount of such interest to
the extent it is in excess of the Maximum Rate; (c) any such excess interest
which is or has been received by Bank, notwithstanding this paragraph, shall be
credited against the then unpaid principal balance hereof or thereof, or if this
Note or any Related Document has been or would be paid in full by such credit,
refunded to Borrower; and (d) the provisions of this Note and each Related
Document, and any other communication to Borrower, shall immediately be deemed
reformed and such excess interest reduced, without the necessity of executing
any other document, to the Maximum Rate. The right to accelerate the maturity of
this Note or any Related Document does not include the right to accelerate,
collect or charge unearned interest, but only such interest that has otherwise
accrued as of the date of acceleration. Without limiting the foregoing, all
calculations of the rate of interest contracted for, charged, taken, reserved or
received in connection with this Note and any Related Document which are made
for the purpose of determining whether such rate exceeds the Maximum Rate shall
be made to the extent permitted by applicable laws by amortizing, prorating,
allocating and spreading during the period of the full term of this Note or such
Related Document, including all prior and subsequent renewals and extensions
hereof or thereof, all interest at any time contracted for, charged, taken,
reserved or received. The terms of this paragraph shall be deemed to be
incorporated into each Related Document.
 
To the extent that either Chapter 303 or 306, or both, of the Texas Finance Code
apply in determining the Maximum Rate, Bank hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Bank's right subsequently to change such method in accordance with
applicable law, as the same may be amended or modified from time to time.
 
6.5   Right of Setoff; Deposit Accounts.  Upon and after the occurrence of an
Event of Default, (a) Borrower hereby authorizes Bank, at any time and from time
to time, without notice, which is hereby expressly waived by Borrower, and
whether or not Bank shall have declared this Note to be due and payable in
accordance with the terms hereof, to set off against, and to appropriate and
apply to the payment of, Borrower's obligations and liabilities under this Note
(whether matured or unmatured, fixed or contingent, liquidated or unliquidated,
any and all amounts owing by Bank to Borrower (whether payable in U.S. dollars
or any other currency, whether matured or unmatured, and in the case of
deposits, whether general or special (except trust and escrow accounts), time or
demand and however evidenced), and (b) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such obligations and
liabilities and to return as unpaid for insufficient funds any and all checks
and other items drawn against any deposits so held as Bank, in its sole
discretion, may elect. Borrower hereby grants to Bank a security interest in all
deposits and accounts maintained with Bank and with any other financial
institution to secure the payment of all obligations and liabilities of Borrower
to Bank under this Note.


 
PROMNOTE.TX (03/14)
1428960 / Page 3
 
Revolving Line of Credit Note
 
0007204, #7829235617
 

 
 
 

--------------------------------------------------------------------------------

 

6.6   Business Purpose.  Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, agricultural
or other similar purpose and not primarily for a personal, family or household
use.
 
6.7   Certain Tri-Party Accounts.  Borrower and Bank agree that Chapter 346 of
the Texas Finance Code (which regulates certain revolving credit loan accounts
and revolving tri-party accounts) shall not apply to any revolving loan accounts
created under this Note or maintained in connection herewith.
 
NOTICE: THIS NOTE AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS EVIDENCED
HEREBY CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS NOTE AND THE
INDEBTEDNESS EVIDENCED HEREBY.
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 
Spine Pain Management Inc.   
              
By: /s/ William F. Donovan, President
William F. Donovan, President
 
 
PROMNOTE.TX (03/14)
1428960 / Page 4
 
Revolving Line of Credit Note
 
0007204, #7829235617
 

 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this "Agreement") is entered into as of September 3,
2014, by and between SPINE PAIN MANAGEMENT, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I
CREDIT TERMS
 


SECTION 1.1     LINE OF CREDIT.
 
(a)   Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including August 31, 2017, not to exceed at any time the aggregate principal
amount of Two Million and 00/100 Dollars ($2,000,000.00) ("Line of Credit"), the
proceeds of which shall be used to provide the- company with short-term working
capital.   Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a Revolving Line of Credit Note dated as of September 3,
2014 ("Line of Credit Note"), all terms of which are incorporated herein by this
reference.
 
(b)   Borrowing and Repayment.  Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.
 
SECTION 1.2     INTEREST/FEES.
 
(a)   Interest.  The outstanding principal balance of the Line of Credit shall
bear interest at the rate of interest set forth in the Line of Credit Note.
 
(b)   Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed, unless such calculation would result in a
usurious rate, in which case interest shall be computed on the basis of a
365/366-day year, as the case may be, actual days elapsed. Interest shall be
payable at the times and place set forth in each promissory note or other
instrument or document required hereby.
 
SECTION 1.3     COLLATERAL.
 
As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower shall cause Peter L. Dalrymple and Marlene C. Dalrymple
to grant to Bank a first lien security interest in account no. (s): XXXXXXXX
maintained at the Wells Fargo Advisors, LLC.
 
All of the foregoing shall be evidenced by and subject to the terms of such
security agreements,  financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by
 
 
CREDAGMT.TX (03/14)
0007204, #7829235617
1428960 / Page 1
 
 
graphic [footer2.jpg]
   

 
 
 

--------------------------------------------------------------------------------

 
 
Bank in connection with any of the foregoing security, including without
limitation, filing and recording fees and costs of appraisals, audits and title
insurance.
 
SECTION 1.4     GUARANTIES.  The payment and performance of all
indebtedness  and  other  obligations  of Borrower to Bank subject hereto shall
be guaranteed jointly and severally by Peter L. Dalrymple, as evidenced by and
subject to the terms of guaranties in form and substance satisfactory to Bank.


ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
 
SECTION 2.1     LEGAL STATUS.  Spine Pain Management, Inc. is a corporation,
duly organized and existing and in good standing under the laws of Delaware, and
is qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could have a material adverse effect on Borrower.
 
SECTION 2.2     AUTHORIZATION AND VALIDITY.  This Agreement and
each  promissory  note,  contract, instrument and other document required hereby
or at any time hereafter delivered to Bank in connection herewith (collectively,
the "Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.
 
SECTION 2.3     NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4     LITIGATION.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings  by
or before any governmental authority, arbitrator,  court or administrative
agency which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.


SECTION 2.5     CORRECTNESS OF FINANCIAL STATEMENT.  All annual financial
statements of Borrower, and all. interim financial statements prepared since the
date of such annual financial statements, which have been delivered by Borrower
to Bank prior to the date hereof, (a) are true, complete and correct and present
fairly the financial condition of Borrower, and (b) disclose all liabilities of
Borrower, whether liquidated or unliquidated, fixed or contingent. Since the
dates of such financial statements there has been no material adverse change in
the financial condition of Borrower, nor has Borrower mortgaged, pledged,
granted a security interest in or otherwise encumbered any of its assets or
properties except in favor of Bank or as otherwise permitted by Bank in writing.


SECTION 2.6     INCOME TAX RETURNS.  Borrower has no knowledge of any
pending  assessments  or adjustments of its income tax payable with respect to
any year.


SECTION 2.7     NO SUBORDINATION.  There is no agreement,
indenture,  contract  or  instrument  to  which Borrower is a party or by which
Borrower may be bound that requires the subordination in right of payment of any
of Borrower's obligations subject to this Agreement to any other obligation of
Borrower.
 
SECTION 2.8     PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.
 
SECTION 2.9     ERISA.  Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or




 
CREDAGMT.TX (03/14)
1428960 / Page 2
 
0007204, #7829235617
   


 
 

--------------------------------------------------------------------------------

 
 
contributed to by Borrower (each, a "Plan"); no Reportable Event as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower; Borrower has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
generally accepted accounting principles.
 
SECTION 2.10   OTHER OBLIGATIONS.  Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.
 
SECTION 2.11   ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial  action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.
 
ARTICLE III
CONDITIONS
 
SECTION 3.1     CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:
 
(a)   Approval of Bank Counsel.  All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank's counsel.
 
(b)   Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
 
(1)  
This Agreement.

(2)  
Each promissory note or other instrument or document required hereby.

(3)  
Security Agreement.

(4)  
Securities Account Control Agreement.

(5)  
Continuing Guaranty.

(6)  
Reg. U Statement of Purpose..

(7)  
Corporate Resolution.

(8)  
Certificate of Incumbency.

(9)  
Name Affidavit.

(10)  
Such other documents as Bank may require under any other Section of this
Agreement.

 
(c)   Financial Condition.  There shall have been no material adverse change, as
determined by  Bank, in the financial condition or business of Borrower or any
guarantor hereunder, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any such guarantor.
 
(d)   Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage in form, substance, amounts, covering risks and issued by companies
satisfactory to Bank, and where required by Bank, with lender loss payable
endorsements in favor of Bank.
 
SECTION 3.2     CONDITIONS OF EACH EXTENSION OF CREDIT. The
obligation  of  Bank  to  make  each extension of credit requested by Borrower
hereunder shall be subject to the fulfillment to Bank's satisfaction of each of
the following conditions:
 
(a)   Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by
 
 
CREDAGMT.TX (03/14)
1428960 / Page 3
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
Bank pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.
 
(b)   Documentation.  Bank shall have received all additional documents which
may be required in connection with such extension of credit.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
 
SECTION 4.1      PUNCTUAL PAYMENTS.  Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
 
SECTION 4.2     ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with Generally Accepted Accounting Principles, consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.
 
SECTION 4.3     BUSINESS CONTINUITY.  Conduct its business in substantially the
same manner and locations as such business is now and has previously been
conducted.
 
SECTION 4.4     FINANCIAL STATEMENTS.  Provide to Bank, in form and detail
satisfactory to Bank, due no later than each May 15th, company prepared
financial statements reflecting its operations during such period, including,
without limitation, a balance sheet, profit and loss statement, statement of
cash flows, and disclosure of contingent liabilities, with supporting schedules;
and in reasonable detail, prepared  on a basis consistent with that of the
preceding year.  Such statements shall be certified as to their correctness by a
principal financial officer of Borrower.
 
SECTION 4.5     TAX RETURNS.  Provide to Bank, in form and detail satisfactory
to Bank, within 30 days of filing or by November 15th of each year, whichever is
earlier, complete copies of Borrower's federal tax returns, together with all
schedules thereto, including, without limitation all K-1 statements, each of
which shall be signed and certified by Borrower to be true and complete copies
of such returns.


SECTION 4.6     OTHER FINANCIAL INFORMATION.  Provide to Bank, in form and
detail satisfactory to Bank, promptly such other information regarding the
operation, business affairs, and financial condition of Borrower which Bank may
reasonably request.
 
SECTION 4.7     NOTICE OF DEFAULT AND OTHER NOTICES.
 
(a)   Notice of Default.  Furnish to Bank immediately upon becoming aware of the
existence of any condition or event which constitutes an Event of Default (as
defined in the Loan Documents) or any event which, upon the giving of notice or
lapse of time or both, may become an Event of Default, written notice specifying
the nature and period of existence thereof and the action which Borrower is
taking or proposes to take with respect thereto.
 
(b)   Other Notices.  Promptly notify Bank in writing of (i) any material
adverse change in its financial condition or its business; (ii) any default
under any agreement, contract or other instrument to which it is a party or by
which any of its properties are bound, or any acceleration of the maturity of
any indebtedness owing by Borrower; (iii) any material adverse claim against or
affecting Borrower or any part of its properties; (iv) the commencement of, and
any material determination  in, any litigation with any third party or any
proceeding  before any  governmental  agency  or unit
 
 
CREDAGMT.TX (03/14)
1428960 / Page 4
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
affecting Borrower; (v) at least 30 days prior thereto, any change in Borrower's
name or address as shown herein, and/or any change in Borrower's structure; or
(vi) any termination or cancellation of any insurance policy which Borrower is
required to maintain, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting Borrower's property in excess of an aggregate of $25,000.00.
 
SECTION 4.8     COMPLIANCE.  Preserve and maintain all licenses,
permits,  governmental  approvals,  rights, privileges and franchises necessary
for the conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.
 
SECTION 4.9     INSURANCE.  Maintain and keep in force, for each  business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers' compensation, with all such insurance carried with companies
and in amounts satisfactory to Bank, and deliver to Bank from time to time at
Bank's request schedules setting forth all insurance then in effect, together
with a lender's loss payee endorsement for all such insurance naming Bank as a
lender loss payee.
 
SECTION 4.10   TAXES AND OTHER LIABILITIES.  Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.11   DEPOSIT RELATIONSHIP.  Maintain its primary depository account
with Bank.
 
SECTION 4.12   ADDITIONAL THIRD PARTY FEES.  Pay any and all third party fees
incurred by Bank  in connection with the credit facilities hereunder.
 
ARTICLE V
 
NEGATIVE COVENANTS
 
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:
 
SECTION 5.1     USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
 
SECTION 5.2     OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, direct or indirect, except (a) the  liabilities of Borrower to
Bank, and (b) any other liabilities of Borrower existing as of, and disclosed to
Bank prior to, the date hereof, (c) purchase money indebtedness (including
capitalized leases) for the acquisition of fixed assets, provided that total
purchase money indebtedness does not exceed $100,000.00 at any time outstanding;
and (d) additional indebtedness or liabilities in an aggregate amount not to
exceed $100,000.00 at any time.
 
SECTION 5.3     GUARANTIES.  Guarantee or become liable in any way
as  surety,  endorser  (other  than  as endorser of negotiable instruments for
deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor  pledge or hypothecate any assets of Borrower as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.
 
SECTION 5.4     PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except (a) any of the foregoing in favor of Bank,
(b) any of the foregoing which is existing as of, and disclosed to Bank in
writing prior to, the date
 
 
CREDAGMT.TX (03/14)
1428960 / Page 5
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
hereof, (c) security interests or liens which secure purchase money indebtedness
otherwise allowed under this Agreement, and (d) any lien securing obligations
incurred after the date hereof  in an amount not to exceed $100,000.00 in the
aggregate at any time.
  
SECTION 5.5     GOVERNMENT INTERVENTION.  Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity, as a result of which the management of Borrower or any guarantor is
displaced of its authority in the conduct of its respective business or such
business is curtailed or materially impaired.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.1     The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:
 
(a)   Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.
 
(b)   Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Note or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
(c)   Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an "Event of Default" in this Note
or in collateral value requirements under any Loan Document), and with respect
to any such default that by its nature can be cured, such default shall continue
for a period of twenty (20) days from its occurrence; provided that the
foregoing cure period shall only be available once during each 12 month period
for each such obligation, agreement or provision.
 
(d)   Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner, and/or
joint venturer referred to herein as a "Third Party Obligor") has incurred any
debt or other liability to any person or entity, including Bank.
 
(e)   Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
 
(f)   The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract of judgment against Borrower or
any Third Party Obligor in any county in which Borrower or such Third Party
Obligor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any Third Party Obligor; or the entry of a judgment
against Borrower or any Third Party Obligor; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor.
 
(g)   There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower, any Third Party Obligor, or the general partner of
either if such entity is a partnership, of its obligations under any of the Loan
Documents.
 
 
CREDAGMT.TX (03/14)
1428960 / Page 6
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
(h)   The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.
 
(i)   Any change in control of Borrower or any entity or combination of entities
that directly or indirectly control Borrower, with "control" defined as
ownership of an aggregate of twenty five percent (25%) or more of the common
stock, members' equity or other ownership interest (other than a limited
partnership interest).
 
(j)   Any sale, lease, transfer or other disposition (including, without
limitation, transfers to a trust or other entity for estate planning purposes),
except in the ordinary course of its business, of all or a substantial or
material portion of the assets of Borrower or any Third Party Obligor.
 
SECTION 6.2     REMEDIES.  Upon the occurrence  of any  Event of Default:  (a)
all principal and accrued  and unpaid interest outstanding under each of the
Loan Documents, any term thereof to the contrary notwithstanding, shall at
Bank's option and without notice become immediately due and payable without
presentment, demand, or any notices of any kind, including without limitation
notice of nonperformance, notice of protest, protest, notice  of dishonor,
notice of intention to accelerate or notice of acceleration, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.
 
ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1     NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2     NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 

BORROWER: Spine Pain Management, Inc.  
5225 Katy Fwy. Suite 600
 
Houston, TX 77007

 

BANK: Wells Fargo Bank, National Association  
Private Banking - Houston
 
1000 Louisiana St. 2nd Floor
Houston, TX 77002

 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3     COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel to the extent
permissible),
 
 
CREDAGMT.TX (03/14)
1428960 / Page 7
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
Loan Documents, Bank's continued administration hereof and thereof, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank's rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, and (c) the prosecution or defense
of any action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.
 
SECTION 7.4     SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and  information which Bank now has
or may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, or any
collateral required hereunder.
 
SECTION 7.5     AMENDMENT.  This Agreement may be amended or modified only in
writing signed by each party hereto.
 
SECTION 7.6     NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
 
SECTION 7.7     TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
 
SECTION 7.8     SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid und.er applicable  law, such provision shall
be ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
SECTION 7.9     OBLIGATION JOINT AND SEVERAL.  The obligations of Borrower under
this Agreement and the other Loan Documents to which borrower is a party shall
be joint and several with all other obligors hereof and thereof.
 
SECTION 7.10   COUNTERPARTS.  This Agreement may be executed in any  number of
counterparts,  each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.
 
SECTION 7.11   GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.
 
SECTION 7.12   SAVINGS CLAUSE.   It is the intention of the parties to comply
strictly with applicable usury laws. Accordingly, notwithstanding any provision
to the contrary in the Loan Documents, ·in no event shall any of the Loan
Documents require the payment or permit the payment, taking, reserving,
receiving, collection or charging of any sums constituting interest under
applicable laws that exceed the maximum amount permitted by such laws, as the
same may be amended or modified from time to time (the "Maximum Rate").  If any
such excess interest is called for, contracted for,  charged,  taken,  reserved
or  received  in connection with  any of the  Loan Documents,  or in any
communication by Bank or any other person to Borrower or any other person, or in
the event that all or part of the principal or interest hereof or thereof shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved or received on the amount of  principal
actually  outstanding  from  time to time  under the Loan Documents shall exceed
the Maximum Rate, then in such event it is agreed that: (a) the provisions of
this paragraph shall govern and control; (b) neither Borrower nor any other
person or entity now or hereafter liable for the payment of any of the Loan
Documents shall be obligated to pay the amount of such interest to the extent it
is in excess of the Maximum Rate; (c) any such excess interest which is or has
been received by Bank, notwithstanding this paragraph, shall be credited against
the then unpaid principal balance hereof or thereof, or if any of the Loan
Documents has been or would be paid in full by
 
 
CREDAGMT.TX (03/14)
1428960 / Page 8
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
such credit, refunded to Borrower; and (d) the prov1s1ons of each of the Loan
Documents, and any other communication to Borrower, shall immediately be deemed
reformed and such excess interest reduced, without the necessity of executing
any other document, to the Maximum Rate. The right to accelerate the maturity of
the Loan Documents does not include the right to accelerate, collect or charge
unearned interest, but only such interest that has otherwise accrued as of the
date of acceleration. Without limiting the foregoing, all calculations of the
rate of interest contracted for, charged, taken, reserved or received in
connection with any of the Loan Documents which are made for the purpose of
determining whether such rate exceeds the Maximum Rate shall be made to the
extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of such Loan Documents, including
all prior and subsequent renewals and extensions hereof or thereof, all interest
at any time contracted for, charged, taken, reserved or received by Bank. The
terms of this paragraph shall be deemed to be incorporated into each of the
other Loan Documents.
 
To the extent that' either Chapter 303 or 306, or both, of the Texas Finance
Code apply in determining the Maximum Rate, Bank hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Bank's right subsequently to change such method in accordance with
applicable law, as the same may be amended or modified from time to time.
 
SECTION 7.13   RIGHT OF SETOFF; DEPOSIT ACCOUNTS.  Upon and after the
occurrence  of an  Event of Default, (a) Borrower hereby authorizes Bank, at any
time and from time to time, without notice, which is hereby expressly waived by
Borrower, and whether or not Bank shall have declared any credit subject hereto
to be due and payable in accordance with the terms  hereof, to set off against,
and to appropriate and apply to the payment of, Borrower's obligations and
liabilities under the Loan Documents (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by Bank to
Borrower (whether payable in U.S. dollars or any other currency, whether matured
or unmatured, and in the case of deposits, whether general or special (except
trust and escrow accounts), time or demand and however evidenced), and (b)
pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such obligations and liabilities and to return as unpaid
for insufficient funds any and all checks and other items drawn against any
deposits so held as Bank, in its sole discretion, may elect. Borrower hereby
grants to Bank a security interest in all deposits and accounts maintained with
Bank and with any other financial institution to secure the payment of all
obligations and liabilities of Borrower to Bank under the Loan Documents.
 
SECTION 7.14   BUSINESS PURPOSE.  Borrower represents and warrants that each
credit subject hereto is for a business, commercial, investment, agricultural,
or other similar purpose and not primarily for a personal, family or household
use.
 
SECTION 7.15   ARBITRATION.
 
(a)   Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party's right to demand arbitration
being automatically terminated.


(b)   Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Texas selected by the American. Arbitration Association ("AAA");
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding  any conflicting  choice of law provision in any of the
documents  between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's  commercial  dispute  resolution  procedures,  unless  the  claim  or  counterclaim  is  at  least  $1,000,000.00
exclusive  of  claimed  interest,  arbitration  fees  and  costs  in  which  case  the  arbitration  shall  be  conducted  in
accordance  with  the AAA's  optional  procedures for  large,
complex  commercial  disputes  (the commercial  dispute resolution procedures or
the optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the "Rules").   If there is any inconsistency  between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any
 
 
CREDAGMT.TX (03/14)
1428960 / Page 9
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 


dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c)   No Waiver of Provisional Remedies. Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d)   Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount  in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten years experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes  in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
 
(e)   Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject  to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.
 
(f)   Class Proceedings and Consolidations.  No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
 
(g)   Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.
 
(h)   Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
(i)   Small Claims Court.  Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court's jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to  recover an amount of money (excluding
attorneys' fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
 
 
CREDAGMT.TX (03/14)
1428960 / Page 10
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
Spine Pain Management, Inc.
 
By:  /s/ William F. Donovan, President
William F. Donovan, President
 
Wells Fargo Bank, National Association
 
By:  /s/ Matt Milner
Matt Milner, Senior Private Banker

 
CREDAGMT.TX (03/14)
1428960 / Page 11
 
0007204, #7829235617
   

 
 
 

--------------------------------------------------------------------------------

 